DETAILED ACTION
Claims status
In response to the application filed on 07/14/2022, claims 1-30 and 32 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.3



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-17, and 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0116454 A1) in view of Lee et al. (US 2018/0359735 A1) and further in view of Zhang et al. (US 2019/0281588 A1).
Regarding claim 1, Chen discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a configuration for a first redundancy version (RV) pattern for a first semi-persistent transmission associated with a data transmission on a first component carrier (See Figs. 4s and Fig. 8: see steps 802-804, receiving SPS configuration for utilizing the multiple carriers, C1 and C2, for SPC assignment. ¶. [0060] and ¶. [0085]) and a second RV pattern for a second semi-persistent transmission associated with a repetition of the data transmission on a second component carrier (See Fig. 8; steps 802-804, At 802, the UE may receive a configuration for utilizing a plurality of carriers. At 804, the UE may obtain an identification about a set of carriers of the plurality of carriers to be used for SPS. ¶. [0085]); and 
receiving the data transmission and the repetition of the data transmission based at least in part on the configuration (See Fig. 8 at 806, the UE to receive, according to the configuration, at least one SPS assignment on the set of carriers. It should be noted that response messages to the SPS assignments may share at least some control information. ¶. [0085]).
[Examiner’s note: As per Chen’s embodiment, the SPS configurations are considered as periodicity of data transmissions, i.e., repetitions of data transmission, because SPS configurations are used for one or more carriers, activation and/or release of SPS for different carriers may share some or all of the control information, such as modulation and coding scheme. Thus, applying under the BRI, Chen’s SPS configurations/periodicity could be analyzed as repetition/redundancy of data transmission pattern. See Chen’s ¶. [0064 and ¶. [0067]. In fact, Chen, being let alone, could teach each and every steps of the claimed limitations including Redundancy Version or RV. However, just for the purpose of Arguendo from Applicant’s end, Examiner further applied the secondary art Lee for teaching of “RV” pattern.]
However, Lee further teaches the method of processing redundancy version (RV) and repetition of the data transmission (Lee: See Fig. 7: In step S100, the UE performs a periodic transmission on a first link by using a SPS resource for the first link to the eNB. The UE may further receive a SPS activation command for the periodic transmission on the first link from the eNB. In step S110, the UE receives a SPS resource for a second link from the eNB. The UE may further receive a SPS reactivation command for the periodic transmission on the second link from the eNB. The first link may be a SL, and the second link may a UL. Or, the first link may be a UL, and the second link may be a SL. ¶. [0152-0153]).
[Office’s Note: Applying under the BRI, Lee’s method of performing periodic transmissions on a first link and second link for SPS activation/reactivation could be analyzed as a method of performing redundancy version (RV) for transmission in repeated manner. Thus, Lee’s teaching meets the claimed terms “RV and repeated transmission”.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using redundancy version (RV) and repetition of the data transmission as taught by Lee to have incorporated in the system of Chen, so that it would not only provide to reactive SPS between SL and UL efficiently but also reduce unnecessary control information such that data being transmitted by employing IP packets, such as IPv4 or Ipv6, can be efficiently transmitted over a radio interface that has a relatively small bandwidth. Lee: ¶. [0010] and ¶. [0033].
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though Chen in view of Lee teaches the repeated transmission in periodic manner, they don’t explicitly provide the amended limitations wherein the data transmission is associated with a first identifier and the repetition of the data transmission is associated with a second identifier; and identifying one or more of retransmissions of the data transmission based at least in part on information that identifies scheduling of the first identifier and the second identifier.
However, Zhang further teaches the method wherein the data transmission is associated with a first identifier and the repetition of the data transmission is associated with a second identifier; and identifying one or more of retransmissions of the data transmission based at least in part on information that identifies scheduling of the first identifier and the second identifier. (Zhang: scheduling DL transmission includes HARQ information related to DL-SCH, i.e., first HARQ ID, and scheduling UL transmission includes HARQ information related to UL-SCH, i.e. second HAR ID. ¶. [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of scheduling of the first identifier and the second identifier. as taught by Zhang to have incorporated in the system of Chen, so that it would provide multiple embodiments that enhance uplink beam management and power control mechanisms. Embodiments include PUSCH beam management and power control enhancements; SRS beam management and power control enhancements; and PUCCH power control enhancements. Zhang: ¶. [0013].

Regarding claim 2; Chen discloses the method wherein the data transmission is associated with a first RV identified in the first RV pattern and the repetition of the data transmission is associated with a second RV identified in the second RV pattern (See Figs. 4s and 6s: FIGS. 6A-6C illustrate examples of joint control signaling across carriers, in accordance with certain embodiments of the present disclosure. FIG. 6A illustrates symmetric DL/UL pairing with joint DL control signaling on carrier c1 for uplink transmissions on carriers c1 and c2. FIGS. 6B and 6C illustrate asymmetric DL/UL pairing across two carriers. ¶. [0069]).

Regarding claim 3; Chen discloses the method wherein the first RV pattern identifies a first RV for transmissions on the first component carrier and the second RV pattern identifies a second RV for transmissions on the second component carrier (Chen: ¶. [0068-0069]).

Regarding claim 4; Chen discloses the method wherein the first RV pattern identifies a first RV order for transmissions on the first component carrier and the second RV pattern identifies a second RV order for transmissions on the second component carrier. (Chen: A UE may derive, based on one or more bits of a received Physical Downlink Control Channel (PDCCH) block, an index of an ACK/NAK resource from a plurality of ACK/NAK resources that are configured to indicate SPS activation of a carrier from a set of carriers configured for SPS. ¶. [0076]).

Regarding claim 5; Chen discloses the method wherein an RV at an index location of the first RV order does not correspond to an RV at the index location of the second RV order (Chen’s claim 31: the PDCCH block is allocated to a different carrier of the two or more carriers.)

Regarding claim 6; Chen discloses the method wherein the first semi-persistent transmission and the second semi-persistent transmission have a same periodicity, and wherein receiving or transmitting the data transmission and the repetition of the data transmission is according to a same start boundary of the first semi-persistent transmission and the second semi-persistent transmission (Chen: the number of SPS instances per UL in a given period of time (e.g., a period t). For example, if only one SPS assignment is allowed per UL in t milliseconds, the SPS periodicity offset and activation or release may be coordinated among different carriers associated with the same UL, such that there may be only one activated SPS within any t period. ¶. [0067]).

Regarding claim 7; Chen discloses the method wherein the data transmission is associated with a first hybrid automatic repeat request (HARQ) process identifier and the repetition of the data transmission is associated with a second HARQ process identifier (Lee: Semi-persistent scheduling (SPS) is described. E-UTRAN can allocate semi-persistent DL resources for the first HARQ transmissions to UEs. RRC defines the periodicity of the semi-persistent DL grant. PDCCH indicates whether the DL grant is a semi-persistent one, i.e. whether it can be implicitly reused in the following TTIs according to the periodicity defined by RRC. ¶. [0065] and ¶. [0071]).

Regarding claim 10; Chen discloses the method wherein the first semi-persistent transmission and the second semi-persistent transmission are downlink transmissions in accordance with semi- persistent scheduling configurations (Chen: ¶. [0051-0055]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 11; Chen discloses a method of wireless communication performed by a network entity, comprising: 
determining, for a user equipment (UE), a configuration for a first redundancy version (RV) pattern for a first semi-persistent transmission associated with a data transmission on a first component carrier (See Figs. 4s and Fig. 8: see steps 802-804, receiving SPS configuration on the multiple carriers, C1 and C2, for SPC assignment. ¶. [0060] and ¶. [0085]) and a second RV pattern for a second semi- persistent transmission associated with a repetition of the data transmission on a second component carrier (See Fig. 8; steps 802-804, At 802, the UE may receive a configuration for utilizing a plurality of carriers. At 804, the UE may obtain an identification about a set of carriers of the plurality of carriers to be used for SPS. ¶. [0085]); and 
transmitting the configuration to the UE (See Fig. 8 at 806, the network entity to transmit, according to the configuration, at least one SPS assignment on the set of carriers. It should be noted that response messages to the SPS assignments may share at least some control information. ¶. [0085]).
[Examiner’s note: As per Chen’s embodiment, the SPS configurations are considered as periodicity of data transmissions, i.e., repetitions of data transmission, because SPS configurations are used for one or more carriers, activation and/or release of SPS for different carriers may share some or all of the control information, such as modulation and coding scheme. Thus, applying under the BRI, Chen’s SPS configurations/periodicity could be analyzed as repetition/redundancy of data transmission pattern. See Chen’s ¶. [0064 and ¶. [0067]. In fact, Chen, being let alone, could teach each and every steps of the claimed limitations including Redundancy Version or RV. However, just for the purpose of Arguendo from Applicant’s end, Examiner further applied the secondary art Lee for teaching of “RV” pattern.]
However, Lee further teaches the method of using redundancy version (RV) and repetition of the data transmission (Lee: See Fig. 7: In step S100, the UE performs a periodic transmission on a first link by using a SPS resource for the first link to the eNB. The UE may further receive a SPS activation command for the periodic transmission on the first link from the eNB. In step S110, the UE receives a SPS resource for a second link from the eNB. The UE may further receive a SPS reactivation command for the periodic transmission on the second link from the eNB. The first link may be a SL, and the second link may a UL. Or, the first link may be a UL, and the second link may be a SL. ¶. [0152-0153]).
[Office’s Note: Applying under the BRI, Lee’s method of performing periodic transmissions on a first link and second link for SPS activation/reactivation could be analyzed as a method of performing redundancy version (RV) for transmission in repeated manner. Thus, Lee’s teaching meets the claimed terms “RV and repeated transmission”.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using redundancy version (RV) and repetition of the data transmission as taught by Lee to have incorporated in the system of Chen, so that it would not only provide to reactive SPS between SL and UL efficiently but also reduce unnecessary control information such that data being transmitted by employing IP packets, such as IPv4 or Ipv6, can be efficiently transmitted over a radio interface that has a relatively small bandwidth. Lee: ¶. [0010] and ¶. [0033].
Even though Chen in view of Lee teaches the repeated transmission in periodic manner, they don’t explicitly provide the amended limitations wherein the data transmission is associated with a first identifier and the repetition of the data transmission is associated with a second identifier; and identifying one or more of retransmissions of the data transmission based at least in part on information that identifies scheduling of the first identifier and the second identifier.
However, Zhang further teaches the method wherein the data transmission is associated with a first identifier and the repetition of the data transmission is associated with a second identifier; and identifying one or more of retransmissions of the data transmission based at least in part on information that identifies scheduling of the first identifier and the second identifier. (Zhang: scheduling DL transmission includes HARQ information related to DL-SCH, and scheduling UL transmission includes HARQ information related to UL-SCH. ¶. [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of scheduling of the first identifier and the second identifier. as taught by Zhang to have incorporated in the system of Chen, so that it would provide multiple embodiments that enhance uplink beam management and power control mechanisms. Embodiments include PUSCH beam management and power control enhancements; SRS beam management and power control enhancements; and PUCCH power control enhancements. Zhang: ¶. [0013].

Regarding claim 12; Chen discloses the method wherein transmitting or receiving the data transmission and the repetition of the data transmission according to the configuration. (See Figs. 4s and 6s: FIGS. 6A-6C for uplink transmissions on carriers c1 and c2. FIGS. 6B and 6C illustrate asymmetric DL/UL pairing across two carriers. ¶. [0069]).

Regarding claim 13; Chen discloses the method wherein the data transmission is associated with a first RV identified in the first RV pattern and the repetition of the data transmission is associated with a second RV identified in the second RV pattern (See Figs. 4s and 6s: FIGS. 6A-6C illustrate examples of joint control signaling across carriers, in accordance with certain embodiments of the present disclosure. FIG. 6A illustrates symmetric DL/UL pairing with joint DL control signaling on carrier c1 for uplink transmissions on carriers c1 and c2. FIGS. 6B and 6C illustrate asymmetric DL/UL pairing across two carriers. ¶. [0069]).

Regarding claim 14; Chen discloses the method wherein the first RV pattern identifies a first RV for transmissions on the first component carrier and the second RV pattern identifies a second RV for transmissions on the second component carrier (Chen: ¶. [0068-0069]).

Regarding claim 15; Chen discloses the method wherein the first RV pattern identifies a first RV order for transmissions on the first component carrier and the second RV pattern identifies a second RV order for transmissions on the second component carrier. (Chen: A UE may derive, based on one or more bits of a received Physical Downlink Control Channel (PDCCH) block, an index of an ACK/NAK resource from a plurality of ACK/NAK resources that are configured to indicate SPS activation of a carrier from a set of carriers configured for SPS. ¶. [0076]).

Regarding claim 16; Chen discloses the method wherein an RV at an index location of the first RV order does not correspond to an RV at the index location of the second RV order (Chen’s claim 31: the PDCCH block is allocated to a different carrier of the two or more carriers.)

Regarding claim 17; Chen discloses the method wherein the data transmission is associated with a first hybrid automatic repeat request (HARQ) process identifier and the repetition of the data transmission is associated with a second HARQ process identifier (Lee: Semi-persistent scheduling (SPS) is described. E-UTRAN can allocate semi-persistent DL resources for the first HARQ transmissions to UEs. RRC defines the periodicity of the semi-persistent DL grant. PDCCH indicates whether the DL grant is a semi-persistent one, i.e. whether it can be implicitly reused in the following TTIs according to the periodicity defined by RRC. ¶. [0065] and ¶. [0071]).

Regarding claim 20; Chen discloses the method wherein the first semi-persistent transmission and the second semi-persistent transmission are downlink transmissions in accordance with semi- persistent scheduling configurations (Chen: ¶. [0051-0055]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 21, Chen discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
receive a configuration for a first redundancy version (RV) pattern for a first semi-persistent transmission associated with a data transmission on a first component carrier (See Figs. 4s and Fig. 8: see steps 802-804, receiving SPS configuration on the multiple carriers, C1 and C2, for SPC assignment. ¶. [0060] and ¶. [0085]) and a second RV pattern for a second semi-persistent transmission associated with a repetition of the data transmission on a second component carrier (See Fig. 8; steps 802-804, At 802, the UE may receive a configuration for utilizing a plurality of carriers. At 804, the UE may obtain an identification about a set of carriers of the plurality of carriers to be used for SPS. ¶. [0085]); and 
receive the data transmission and the repetition of the data transmission based at least in part on the configuration (See Fig. 8 at 806, the UE to receive, according to the configuration, at least one SPS assignment on the set of carriers. It should be noted that response messages to the SPS assignments may share at least some control information. ¶. [0085]).
[Examiner’s note: As per Chen’s embodiment, the SPS configurations are considered as periodicity of data transmissions, i.e., repetitions of data transmission, because SPS configurations are used for one or more carriers, activation and/or release of SPS for different carriers may share some or all of the control information, such as modulation and coding scheme. Thus, applying under the BRI, Chen’s SPS configurations/periodicity could be analyzed as repetition/redundancy of data transmission pattern. See Chen’s ¶. [0064 and ¶. [0067]. In fact, Chen, being let alone, could teach each and every steps of the claimed limitations including Redundancy Version or RV. However, just for the purpose of Arguendo from Applicant’s end, Examiner further applied the secondary art “Lee et al.” for teaching of “RV” pattern.]
However, Lee further teaches the method of using redundancy version (RV) and repetition of the data transmission (Lee: See Fig. 7: In step S100, the UE performs a periodic transmission on a first link by using a SPS resource for the first link to the eNB. The UE may further receive a SPS activation command for the periodic transmission on the first link from the eNB. In step S110, the UE receives a SPS resource for a second link from the eNB. The UE may further receive a SPS reactivation command for the periodic transmission on the second link from the eNB. The first link may be a SL, and the second link may a UL. Or, the first link may be a UL, and the second link may be a SL. ¶. [0152-0153]).
[Office’s Note: Applying under the BRI, Lee’s method of performing periodic transmissions on a first link and second link for SPS activation/reactivation could be analyzed as a method of performing redundancy version (RV) for transmission in repeated manner. Thus, Lee’s teaching meets the claimed terms “RV and repeated transmission”.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using redundancy version (RV) and repetition of the data transmission as taught by Lee to have incorporated in the system of Chen, so that it would not only provide to reactive SPS between SL and UL efficiently but also reduce unnecessary control information such that data being transmitted by employing IP packets, such as IPv4 or Ipv6, can be efficiently transmitted over a radio interface that has a relatively small bandwidth. Lee: ¶. [0010] and ¶. [0033].
Even though Chen in view of Lee teaches the repeated transmission in periodic manner, they don’t explicitly provide the amended limitations wherein the data transmission is associated with a first identifier and the repetition of the data transmission is associated with a second identifier; and identifying one or more of retransmissions of the data transmission based at least in part on information that identifies scheduling of the first identifier and the second identifier.
However, Zhang further teaches the method wherein the data transmission is associated with a first identifier and the repetition of the data transmission is associated with a second identifier; and identifying one or more of retransmissions of the data transmission based at least in part on information that identifies scheduling of the first identifier and the second identifier. (Zhang: scheduling DL transmission includes HARQ information related to DL-SCH, and scheduling UL transmission includes HARQ information related to UL-SCH. ¶. [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of scheduling of the first identifier and the second identifier. as taught by Zhang to have incorporated in the system of Chen, so that it would provide multiple embodiments that enhance uplink beam management and power control mechanisms. Embodiments include PUSCH beam management and power control enhancements; SRS beam management and power control enhancements; and PUCCH power control enhancements. Zhang: ¶. [0013].

Regarding claim 22; Chen discloses the UE wherein the data transmission is associated with a first RV identified in the first RV pattern and the repetition of the data transmission is associated with a second RV identified in the second RV pattern (See Figs. 4s and 6s: FIGS. 6A-6C illustrate examples of joint control signaling across carriers, in accordance with certain embodiments of the present disclosure. FIG. 6A illustrates symmetric DL/UL pairing with joint DL control signaling on carrier c1 for uplink transmissions on carriers c1 and c2. FIGS. 6B and 6C illustrate asymmetric DL/UL pairing across two carriers. ¶. [0069]).

Regarding claim 23; Chen discloses the UE wherein the first RV pattern identifies a first RV for transmissions on the first component carrier and the second RV pattern identifies a second RV for transmissions on the second component carrier (Chen: ¶. [0068-0069]).

Regarding claim 24; Chen discloses the UE wherein the first RV pattern identifies a first RV order for transmissions on the first component carrier and the second RV pattern identifies a second RV order for transmissions on the second component carrier. (Chen: A UE may derive, based on one or more bits of a received Physical Downlink Control Channel (PDCCH) block, an index of an ACK/NAK resource from a plurality of ACK/NAK resources that are configured to indicate SPS activation of a carrier from a set of carriers configured for SPS. ¶. [0076]).

Regarding claim 25; Chen discloses the UE wherein an RV at an index location of the first RV order does not correspond to an RV at the index location of the second RV order (Chen’s claim 31: the PDCCH block is allocated to a different carrier of the two or more carriers.)

Regarding claim 26; Chen discloses a network entity for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
determine, for a user equipment (UE), a configuration for a first redundancy version (RV) pattern for a first semi-persistent transmission associated with a data transmission on a first component carrier (See Figs. 4s and Fig. 8: see steps 802-804, receiving SPS configuration on the multiple carriers, C1 and C2, for SPC assignment. ¶. [0060] and ¶. [0085]) and a second RV pattern for a second semi- persistent transmission associated with a repetition of the data transmission on a second component carrier (See Fig. 8; steps 802-804, At 802, the UE may receive a configuration for utilizing a plurality of carriers. At 804, the UE may obtain an identification about a set of carriers of the plurality of carriers to be used for SPS. ¶. [0085]); and 
transmit the configuration to the UE (See Fig. 8 at 806, the network entity to transmit, according to the configuration, at least one SPS assignment on the set of carriers. It should be noted that response messages to the SPS assignments may share at least some control information. ¶. [0085]).
[Examiner’s note: As per Chen’s embodiment, the SPS configurations are considered as periodicity of data transmissions, i.e., repetitions of data transmission, because SPS configurations are used for one or more carriers, activation and/or release of SPS for different carriers may share some or all of the control information, such as modulation and coding scheme. Thus, applying under the BRI, Chen’s SPS configurations/periodicity could be analyzed as repetition/redundancy of data transmission pattern. See Chen’s ¶. [0064 and ¶. [0067]. In fact, Chen, being let alone, could teach each and every steps of the claimed limitations including Redundancy Version or RV. However, just for the purpose of Arguendo from Applicant’s end, Examiner further applied the secondary art Lee for teaching of “RV” pattern.]
However, Lee further teaches the method of using redundancy version (RV) and repetition of the data transmission (Lee: See Fig. 7: In step S100, the UE performs a periodic transmission on a first link by using a SPS resource for the first link to the eNB. The UE may further receive a SPS activation command for the periodic transmission on the first link from the eNB. In step S110, the UE receives a SPS resource for a second link from the eNB. The UE may further receive a SPS reactivation command for the periodic transmission on the second link from the eNB. The first link may be a SL, and the second link may a UL. Or, the first link may be a UL, and the second link may be a SL. ¶. [0152-0153]).
[Office’s Note: Applying under the BRI, Lee’s method of performing periodic transmissions on a first link and second link for SPS activation/reactivation could be analyzed as a method of performing redundancy version (RV) for transmission in repeated manner. Thus, Lee’s teaching meets the claimed terms “RV and repeated transmission”.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using redundancy version (RV) and repetition of the data transmission as taught by Lee to have incorporated in the system of Chen, so that it would not only provide to reactive SPS between SL and UL efficiently but also reduce unnecessary control information such that data being transmitted by employing IP packets, such as IPv4 or Ipv6, can be efficiently transmitted over a radio interface that has a relatively small bandwidth. Lee: ¶. [0010] and ¶. [0033].
Even though Chen in view of Lee teaches the repeated transmission in periodic manner, they don’t explicitly provide the amended limitations wherein the data transmission is associated with a first identifier and the repetition of the data transmission is associated with a second identifier; and identifying one or more of retransmissions of the data transmission based at least in part on information that identifies scheduling of the first identifier and the second identifier.
However, Zhang further teaches the method wherein the data transmission is associated with a first identifier and the repetition of the data transmission is associated with a second identifier; and identifying one or more of retransmissions of the data transmission based at least in part on information that identifies scheduling of the first identifier and the second identifier. (Zhang: scheduling DL transmission includes HARQ information related to DL-SCH, and scheduling UL transmission includes HARQ information related to UL-SCH. ¶. [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of scheduling of the first identifier and the second identifier. as taught by Zhang to have incorporated in the system of Chen, so that it would provide multiple embodiments that enhance uplink beam management and power control mechanisms. Embodiments include PUSCH beam management and power control enhancements; SRS beam management and power control enhancements; and PUCCH power control enhancements. Zhang: ¶. [0013].

Regarding claim 27; Chen discloses the network entity wherein the data transmission is associated with a first RV identified in the first RV pattern and the repetition of the data transmission is associated with a second RV identified in the second RV pattern (See Figs. 4s and 6s: FIGS. 6A-6C illustrate examples of joint control signaling across carriers, in accordance with certain embodiments of the present disclosure. FIG. 6A illustrates symmetric DL/UL pairing with joint DL control signaling on carrier c1 for uplink transmissions on carriers c1 and c2. FIGS. 6B and 6C illustrate asymmetric DL/UL pairing across two carriers. ¶. [0069]).

Regarding claim 28; Chen discloses the network entity wherein the first RV pattern identifies a first RV for transmissions on the first component carrier and the second RV pattern identifies a second RV for transmissions on the second component carrier (Chen: ¶. [0068-0069]).

Regarding claim 29; Chen discloses the network entity wherein the first RV pattern identifies a first RV order for transmissions on the first component carrier and the second RV pattern identifies a second RV order for transmissions on the second component carrier. (Chen: A UE may derive, based on one or more bits of a received Physical Downlink Control Channel (PDCCH) block, an index of an ACK/NAK resource from a plurality of ACK/NAK resources that are configured to indicate SPS activation of a carrier from a set of carriers configured for SPS. ¶. [0076]).

Regarding claim 30; Chen discloses the network entity wherein an RV at an index location of the first RV order does not correspond to an RV at the index location of the second RV order (Chen’s claim 31: the PDCCH block is allocated to a different carrier of the two or more carriers.)

Regarding claim 31; Chen in view of Zhang discloses wherein the first identifier is HARQ process identifier, and the second identifier is the second HAR identifier. (Zhang: scheduling DL transmission includes HARQ information related to DL-SCH, and scheduling UL transmission includes HARQ information related to UL-SCH. ¶. [0030]).

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to the amendment as filed on 07/14/2022, Applicant has amended all the limitations, and thus Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
However Chen in view of Lee and Zhang still teaches the amended limitations.
Arguments:
Applicant argued that Chen doesn’t teach “receiving a configuration for a first redundancy version (RV) pattern for a first semi-persistent transmission associated with a data transmission on a first component carrier” as cited in the claim 1.
Examiner’s responses:
Examiner respectfully disagrees. Chen clearly teaches the process of obtaining a configuration for utilizing a plurality of carriers, and receiving the SPS assignment on the set of carriers based on the configuration. It should be noted that response messages to the SPS assignments may share at least some control information. Chen also describes the methods for semi-persistent scheduling (SPS) for multi-carrier wireless communications systems. The proposed methods support one or more SPS services in any subframe for a given UE, by defining control signaling approach and DL/UL carrier pairing. See Chen’s figure 8, and steps 802-806. 
Arguments:
Applicant further argued that the cited prior art still fails to teach “a first redundancy version (RV)” and “a second redundancy version (RV)” as cited in the claims.
Examiner’s responses:
Examiner still disagrees. As per Applicant’s current specification defines for the term “RV” in a way that ---An RV order may identify a particular order of RVs (for example, 1, 2, 3, 0) that are to be used in a cycle for periodic data transmissions (for example, SPS data transmissions) ---. According to the conventional dictionaries, the term “Redundancy” is being defined as a process of being repetitions or periodic for occurring again and again. The term “periodic” also settles under the same interpretation.
Chen’s teaching describes the process of using periodicity of data transmissions based on the SPS configurations. In one embodiment, number of simultaneous SPS services in a subframe for a given UE may be strictly less than the number of active component carriers. In another embodiment, if more than one SPS assignment is configured over different component carriers, some or all of configuration properties such as SPS periodicity and discontinuous transmission (DTX) offset for different SPS assignments may be aligned to save battery at the UE. For instance, at least one of periodicity or the DTX offset for one of the carriers may be similar to another carrier, or they may be integer multiples of the other carrier (e.g., 10 ms vs. 20 ms). In yet another embodiment, if L3 (network Layer 3) SPS configurations (e.g., periodicity) are similar for one or more carriers, activation and/or release of SPS for different carriers may share some or all of the control information, such as modulation and coding scheme. However, number of carriers that may be activated or released by transmissions in the Physical Downlink Control Channel (PDCCH) may need to be indicated to the UE. Thus, Chen’s the SPS configurations/periodicity meets repetition/redundancy version (RV) of data transmission pattern as recited in the claims.
In fact, Chen, being let alone, could teach each and every steps of the claimed limitations including Redundancy Version or RV. Examiner further applied the secondary art “Lee et al.” for teaching the process of using Redundancy Version (RV) or Periodic Transmissions for multiple carriers by using the SPS resources and SPS activation commands. Lee’s figure 7 further disclose, as in step S100, the UE performs a periodic transmission on a first link by using a SPS resource for the first link to the eNB. The UE may further receive a SPS activation command for the periodic transmission on the first link from the eNB. In step S110, the UE receives a SPS resource for a second link from the eNB. The UE may further receive a SPS reactivation command for the periodic transmission on the second link from the eNB. The first link may be a SL, and the second link may a UL. Or, the first link may be a UL, and the second link may be a SL. See Lee’s ¶. [0152-0153].
The motivation is to provide for reactivating SPS between SL and UL efficiently but also reduce unnecessary control information such that data being transmitted by employing IP packets, such as IPv4 or Ipv6, can be efficiently transmitted over a radio interface that has a relatively small bandwidth. Lee: ¶. [0010] and ¶. [0033].
In view of the above reasoning, the combined teaching of Chen and Lee successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416